       Case 5:19-cv-00113-SLP Document 149 Filed 01/28/21 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

PATRICIA THOMPSON, as personal
representative of the ESTATE OF
MARCONIA LYNN KESSEE,

      Plaintiff,
                                             Case No. CIV-19-113-SLP
v.

NORMAN REGIONAL HOSPITAL
AUTHORITY d/b/a NORMAN
REGIONAL HOSPITAL, et. al.

           Defendants.

          PLAINTIFF'S AMENDED RULE 30(b)(6) NOTICE TO TAKE
         VIDEO DEPOSITION OF TURN KEY HEALTH CLINICS, LLC
                         REPRESENTATIVES

TO:    Turn Key Health Clinics, LLC
       c/o Paulina Thompson, Esq.
       Sean P. Snider, Esq.
       Johnson, Hanan and Vosler
       Hawthorne & Snider
       9801 N. Broadway
       Extension Oklahoma City,
       OK 73114

       PLEASE TAKE NOTICE that on February 8, 2021, at 9:00 a.m., at the offices of

Instascript, located at 125 Park Ave, Suite LL, Oklahoma City, OK 73102, pursuant to

Rule 30(b)(6), the Plaintiff, Patricia Thompson, as Personal Representative of the Estate

of Marconia Kessee, deceased, by and through her attorneys of record will take the video

deposition upon oral examination of one or more officers, directors, or managing agents

designated by Turn Key Health Clinics, LLC, or other persons who consent to testify on
       Case 5:19-cv-00113-SLP Document 149 Filed 01/28/21 Page 2 of 5




its behalf regarding the:

          1. Terms of Turn Key Health Clinics, LLC’s contractual agreement with

              Cleveland County and/or the Cleveland County Detention Center

              from January 16, 2017 – March 1, 2018;

          2. Policies, procedures and practices of Turn Key Health Clinics, LLC

              related to duties under the contract as it relates to the medical care of

              inmates/detainees from January 16, 2017 – March 1, 2018;

          3. Policies, procedures and practices of Turn Key Health Clinics, LLC

              related to hiring, training and supervision of its personnel and

              Cleveland County Detention Center personnel for duties under the

              contract as it relates to the medical care of inmates/detainees from

              January 16, 2017 – March 1, 2018;

          4. Day-to-day medical implementation by medical personnel of policies,

              procedures and practices of Turn Key Health Clinics, LLC related to

              duties under the contract as it relates to the medical care of

              inmates/detainees from January 16, 2017 – March 1, 2018. (This will

              need to be someone knowledgeable enough to talk about the Turn Key’s

              corporate policies, practices, supervision and control of the actual medical

              treatment rendered by Turn Key employees or other personnel under Turn

              Key’s supervision and/or control. A refusal to answer a question under this

              topic based on a lack of medical knowledge, training, credentials or
Case 5:19-cv-00113-SLP Document 149 Filed 01/28/21 Page 3 of 5




     understanding of Turn Key’s day-to-day medical operation will be

     insufficient.);

  5. When and how Turn Key Health Clinic, LLC’s medical personnel and

     other non-medical personnel (including Cleveland County Detention

     Center employees) use critical care observation and/or medical

     observation related to duties under the contract as it relates to the

     medical care of inmates/detainees. (This will need to be someone

     knowledgeable enough to talk about the Turn Key’s corporate policies,

     practices, supervision and control of the actual medical treatment rendered

     by Turn Key employees or other personnel under Turn Key’s supervision

     and/or control. A refusal to answer a question under this topic based on a

     lack of medical knowledge, training, credentials or understanding of Turn

     Key’s day-to-day medical operation will be insufficient.);

  6. Coordination of duties and responsibilities between Turn Key Health

     Clinic, LLC personnel and Cleveland County Detention Center

     employees as it relates to the medical care of inmates/detainees, i.e.,

     whose responsibility is it to do specific tasks related to the medical care

     of inmates/detainees from January 16, 2017 – March 1, 2018;

  7. Whether the intake process and medical treatment provided to

     Marconia Kessee met Turn Key Health Clinic, LLC’s standards for

     the medical care of inmates/detainees. (This will need to be someone
       Case 5:19-cv-00113-SLP Document 149 Filed 01/28/21 Page 4 of 5




             knowledgeable enough to talk about the Turn Key’s corporate policies,

             practices, supervision and control of the actual medical treatment rendered

             by Turn Key employees or other personnel under Turn Key’s supervision

             and/or control. A refusal to answer a question under this topic based on a

             lack of medical knowledge, training, credentials or understanding of Turn

             Key’s day-to-day medical operation will be insufficient.);

      This deposition shall be taken before an officer authorized to administer oaths by

the law of the State of Oklahoma at the offices of Instascript, located at 125 Park Ave,

Suite LL, Oklahoma City, OK 73102, on February 8, 2021, at 9:00 a.m., and the taking of

the same will be adjourned and continued from day to day at the same time and place

until completed. The deposition shall also be recorded by audio/visual means.

      Dated this 28th day of January 2021.

                                                      Respectfully submitted,
                                                      S/ CHRIS HAMMONS
                                                      Chris Hammons, OBA #20233
                                                      Jason Hicks, OBA# 22176
                                                      Jonathan Ortwein, OBA#32092
                                                      LAIRD HAMMONS LAIRD, PLLC
                                                      1332 S.W. 89th St.
                                                      Oklahoma City, OK 73159
                                                      Telephone: 405.703.4567
                                                      Facsimile: 405.703.4061
                                                      E-mail:       Chris@lhllaw.com
                                                      ATTORNEYS FOR PLAINTIFF
          Case 5:19-cv-00113-SLP Document 149 Filed 01/28/21 Page 5 of 5




                             CERTIFICATE OF SERVICE

I hereby certify that on January 28, 2021, I filed the attached document with the Clerk of

Court. Based on the records currently on file in this case, the Clerk of Court will transmit

a Notice of Electronic Filing to those registered participants of the Electronic Case Filing

System.

                                                               S/   CHRIS HAMMONS
